Citation Nr: 1709592	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO. 08-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the right knee. 

3. Entitlement to an increased disability rating in excess of 10 percent for right knee instability. 

4. Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the left knee.

5. Entitlement to an increased disability rating in excess of 10 percent for left knee instability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In November 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, for the reasons discussed below, another remand is required.

Although included in the October 2015 and February 2016 Supplemental Statements of the Case (SSOCs), the issue of entitlement to an increased disability rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, is not currently on appeal. In November 2014, the Board granted service connection for an acquired psychiatric disorder. In a January 2015 rating decision, the RO effectuated the grant of service connection and assigned an initial non-compensable disability rating; this rating decision informed the Veteran that the grant of service connection was considered a full and final determination of the issue. Following VA examination, in an August 2015 rating decision the RO  increased the initial disability rating to 30 percent; the RO also included the issue in the contemporaneous SSOC. 

However, the Veteran did not initiate an appeal regarding the 30 percent disability rating assigned in August 2015 through submission of a Notice of Disagreement (NOD). Therefore, as no NOD has been filed, the Board finds that the inclusion of this issue on the most recent SSOCs was administrative error, and the issue is not before the Board. See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used in the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed); see also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that an NOD is a jurisdiction-conferring document); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD").

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Following examination in June 2015, the VA examiner opined that the Veteran's hepatitis C was at least as likely as not incurred in or related to his military service. As rationale, the VA examiner explained that the Veteran's hepatitis C was likely contracted due to his in-service intravenous (IV) drug use. The VA examiner noted additional risk factors, including an in-service ear piercing, exposure to other service members' blood, and vaccination through an air gun injector, but opined that these risk factors carried a small chance of infection compared to his IV drug use. While service connection cannot be granted for a disability due to willful misconduct, which can include IV drug use, the Veteran is service-connected for an acquired psychiatric disorder and VA treatment records reflect diagnoses of polysubstance abuse and dependence. Accordingly, an addendum medical opinion is needed to determine if the Veteran's IV drug use is a manifestation of his service-connected acquired psychiatric disability or a separate disability that is secondary to his acquired psychiatric disability. 

Regarding the increased rating and TDIU claims, since the last adjudication of the claims by the AOJ in the February 2016 SSOC, the Veteran underwent a VA examination regarding his knees in August 2016, and that report has been added to the claims file. However, this VA-generated evidence has not been initially reviewed by the AOJ in the context of the current appeal, and the Veteran has not waived initial AOJ consideration.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after October 2015.

3. Schedule the Veteran for a VA psychiatric examination to assist in determining whether the Veteran's IV drug use was a manifestation or, or secondary to, his service-connected acquired psychiatric disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner is asked to provide the following opinions: 

a. Was the Veteran's IV drug use a manifestation of his acquired psychiatric disorder, to include PTSD and anxiety?

b. If no, was the Veteran's IV drug use a manifestation of a separate and distinct psychological disability? And if so, was that separate and distinct psychological disability caused or aggravated by the Veteran's service-connected acquired psychiatric disorder?

If the opinion is that the IV drug use was a manifestation of a separate and distinct psychological disability that was aggravated by the service-connected acquired psychiatric disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Upon VA neuropsychiatric examination in August 1976, the Veteran reported drinking "some beer." 

*A March 1980 VA psychiatric treatment record reflects no alcohol or drug abuse. 

*Upon VA psychiatric examination in June 2002, the Veteran reported occasionally drinking alcohol, but denied an alcohol or drug abuse problem. 

*A March 2003 VA mental health treatment record reflects that the Veteran reported that his anxiety began following service separation. He also reported heavily drinking alcohol and IV drug use (heroin) in 1976. The mental health clinician diagnosed adjustment disorder with anxiety and noted a history of polysubstance dependence.

*Upon VA general medical examination in November 2003, the Veteran reported using a "variety of drugs from 1974 until 1979."

*A November 2003 VA gastrointestinal treatment record reflects that the Veteran reported previous heavy alcohol use and IV drug use (heroin) in the 1970s. He also reported possibly sharing needles during service. 

*Upon VA psychiatric examination in December 2004, the Veteran reported drinking heavily and IV drug use during service. He also reported being prescribed Valium and Lithium during the 1970s. The VA examiner diagnosed polysubstance dependence in full sustained remission (alcohol, cocaine, heroin, mescaline, and LSD). 

*Upon VA examination in August 2007 for hepatitis, the Veteran reported IV drug use for six months during service, but denied heavy alcohol use. 

*During a January 2008 hearing before a Decision Review Officer of the RO, the Veteran testified that he experimented with drugs for four to six weeks during service. 

*In the July 2008 Substantive Appeal (VA Form 9), the Veteran stated that he tried heroin once or twice and was not a habitual user. 

*Upon VA psychiatric examination in September 2010, the Veteran reported heavy alcohol use during service and two months of heroin use. The VA examiner diagnosed anxiety disorder. 

*Upon VA psychiatric examination in August 2013, the Veteran reported a remote and brief history of heroin use. 

*In November 2014, the Board granted service connection for an acquired psychiatric disorder. In its decision, the Board noted that the Veteran was diagnosed with PTSD in January 2010. In addition, the Board noted that the Veteran, at various times since service, had been diagnosed with additional diagnoses of anxiety neurosis, adjustment disorder with anxiety, intermittent explosive disorder, and bipolar disorder. 

*Upon VA examination for hepatitis in June 2015, the Veteran reported recreational IV heroin use during service. 

*VA treatment records dated from April 2003 forward reflect a diagnosis of unspecified drug dependence in remission under the Veteran's "Active Problem List."

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




